Citation Nr: 0406257	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  98-13 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder from February 24, 1997, to 
April 26, 1999.

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder since April 27, 1999.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), regional office (RO).  
That rating decision continued a 30 percent rating for the 
veteran's service connected post-traumatic stress disorder.  
An August 1999 rating action increased the evaluation to 50 
percent.

In November 1999, the Board remanded the case for additional 
development.  Subsequently, an October 2003 rating action 
increased the evaluation to 70 percent, effective from April 
1999.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Prior to April 27, 1999, PTSD was manifested by mild to 
moderate impairment of social and occupational functioning 
attributable to post-traumatic stress disorder symptoms, with 
a GAF of 60 assigned; the veteran was employed and living 
with a girlfriend.  It was not manifested by such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or inability to 
establish and maintain effective relationships.

3.  Since April 27, 1999, the veteran's post-traumatic stress 
disorder has been manifested by near-continuous depression 
affecting the ability to function independently, 
appropriately, and effectively; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  It is not manifested by total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder, from February 24, 1997, 
through April 26, 1999, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 
9411 (2003).

2.  The criteria for an evaluation in excess of 70 percent 
for post-traumatic stress disorder, since April 27, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the August 1998 statement of the 
case (SOC) of the criteria for an increased evaluation.  The 
veteran has been adequately informed as to the type of 
evidence that would help substantiate his claims.  In a May 
2003 letter and the October 2003 supplemental statement of 
the case (SSOC), the RO informed the veteran of the 
provisions of the VCAA as well as the type of evidence 
necessary to substantiate his claim for an increased rating, 
and informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  These documents also 
advised the veteran of the evidence of record and of the 
reasons and bases for the decision.  

Although the above-referenced documents did not specifically 
contain the "fourth element," the May 2003 letter did ask 
the veteran to tell VA about any other records that might 
exist to support his claim, and the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim for increase.

In this case, the initial AOJ decision denying the veteran's 
claim for increase was made prior to the enactment of the 
VCAA.  VCAA notice was not provided to the veteran prior to 
the initial AOJ adjudication denying the claim, and thus, the 
timing of the notice does not comply with the express 
requirements of Pelegrini.  While the Court did not address 
whether, and if so, how, the Secretary can properly cure a 
timing defect, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran was provided with a VA examination in April 2003.  VA 
and private treatment records have been obtained.  Per the 
Board's remand request, the RO attempted on several occasions 
to obtain records of treatment of the veteran from the 
Anaheim Vet Center.  However, despite extensive efforts in 
this regard, the Vet Center did not provide the requested 
records.  The veteran was informed in the SSOC that these 
records had not been obtained, and informed that he could 
submit the records if he were able to obtain them.  The 
veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of an increased 
evaluation for gout would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection for post-traumatic stress disorder was 
granted in an October 1997 rating decision, and a 30 percent 
evaluation was assigned from February 21, 1997.  An August 
1999 rating decision increased the evaluation to 50 percent, 
also from February 21, 1997.  An October 1999 rating decision 
adjusted the effective date to February 24, 1997.  An October 
2003 rating action increased the evaluation to 70 percent, 
from April 27, 1999.  The veteran contends that he is 
entitled to an evaluation in excess of 50 percent for post-
traumatic stress disorder from February 24, 1997, to April 
26, 1999, and an evaluation in excess of 70 percent for post-
traumatic stress disorder since April 27, 1999.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2003).

The veteran's post-traumatic stress disorder is rated under 
code 9411.  Under that code, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(2003).

Evidence

On an April 1997 VA outpatient record, the veteran reported 
problems with nightmares and sleep difficulties.  He was 
separated from his partner after 13 years together.  He 
reported memories related to Vietnam experiences.  The 
veteran was cooperative, insightful, alert, depressed and 
anxious.  

A VA psychiatric examination was conducted in August 1997.  
The veteran was employed as a social work case manager, 
however he reported that his employment situation was 
unstable due to a conflict with his boss.  The veteran stated 
that he had recently ended a long-term romantic relationship 
and was currently living with another woman.  He reported 
that this relationship was stressful.  The veteran reported 
sleep problems, recurrent disturbing dreams pertaining to 
Vietnam experiences, feelings of guilt, depression, and 
anger.  On examination, there was no impairment of thought or 
communication processes, and no evidence of delusions or 
hallucinations.  The veteran reported occasional suicidal 
thoughts but denied any plans or intent.  He was fully 
oriented and did not exhibit any gross memory problems.  
There was no evidence of obsessive or ritualistic behavior.  
Speech flow was normal.  There was no evidence of any panic 
episodes.  His mood during the interview was mildly 
disphoric.  The examiner noted significant sleep problems, 
with some mild improvement through medication.  Mild 
impairment of daytime concentration was likely.  The 
diagnoses were post-traumatic stress disorder and alcohol 
abuse.  The Global Assessment of Functioning (GAF) score was 
60.  The examiner noted mild-to-moderate impairment of social 
and occupational functioning attributable to post-traumatic 
stress disorder symptoms.

A February 1998 outpatient treatment record noted some 
improvement in sleep, but continued nightmares, anxiety, 
hypervigilance, paranoia, panic, irritability, easy 
frustration, suppressed anger, and fatigue.  The GAF score 
was 70.

A letter dated April 27, 1999, from the coordinating 
psychiatrist treating the veteran stated that the veteran had 
been receiving individual and group therapy but during the 
last year his condition had deteriorated, with increased 
anxiety, depression, and isolation.  His current GAF score 
had decreased to 50.

An undated letter from an official at the Vet Center stated 
that the veteran lived at home with his wife and two step-
children.  He had a diminishing list of friends, little or no 
interest in activities except church, and no sense of future.  
The veteran was described as on the verge of another 
employment termination, and for the most part unemployable.  

The most recent VA psychiatric examination of the veteran was 
conducted in April 2003.  The veteran reported increasing 
frequency and severity of symptoms including nightmares, 
sleep disturbances, anxiety attacks and depressed mood.  
After increasing interpersonal problems at work, the veteran 
had been placed on limited duty, and was at risk of losing 
his job entirely.  The veteran was very isolative, 
increasingly restricting family and social contact due to 
post-traumatic stress disorder symptoms.  On examination, the 
veteran was oriented times four.  He was quiet, with poor eye 
contact.  His mood was dysphoric and his affect flat.  
Thought content was goal-directed and non-psychotic.  There 
were no active suicidal or homicidal ideations.  The 
diagnosis was post-traumatic stress disorder, and the GAF was 
48.  The examiner stated that the veteran's post-traumatic 
stress disorder symptoms occurred nearly daily, and were 
severe enough to substantially interfere with his ability to 
work.  

The record contains a letter to the veteran from his employer 
indicating an intent to discharge him from employment due to 
submission of false mileage claims, failure to properly 
report child abuse, refusal to act as directed by his 
supervisor, failure to follow the policies and procedures of 
the Department of Children and Family Services, and 
dereliction of duty.

Analysis

Reviewing the record from February 1997 to April 26, 1999, 
the Board notes that the August 1997 VA examiner noted mild 
to moderate impairment of social and occupational functioning 
attributable to post-traumatic stress disorder symptoms, with 
a GAF of 60 assigned.  The veteran was employed and living 
with a girlfriend.  

The Board notes that a GAF of 51 to 60, is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  

The February 1998 outpatient record appeared to show some 
additional improvement, with a GAF of 70 shown.  The evidence 
during this period did not demonstrate or nearly approximate 
the criteria for a 70 percent evaluation, with such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The April 27, 1999, letter from the veteran's treating 
psychiatrist reflects a deterioration of the veteran's 
condition, and was the basis for his current 70 percent 
evaluation.  His GAF score had decreased to 50.  The April 
2003 VA examination confirmed this worsening, with a GAF of 
48 noted.  

A GAF of 41 to 50 is defined as "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job)."  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 
1994).

The recent evidence, including the April 1999 letter and the 
April 2003 VA examination report, does not indicate that the 
veteran meets or more nearly approximates the criteria for a 
100 percent evaluation, which include:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

In this regard, the evidence has consistently shown the 
veteran to be fully oriented, with goal-directed and non-
psychotic thought content.  While he has expressed 
intermittent suicidal ideation, he has not been shown to be a 
persistent danger either to himself or others.  The most 
recent VA examiner stated that the veteran's post-traumatic 
stress disorder symptoms were severe enough to substantially 
interfere with his ability to work, however total 
occupational impairment has not been demonstrated.  
Significantly, the recent letter to the veteran advising him 
of the reasons for his termination from employment spoke to 
specific infractions and misdeeds.  It cited to deceitful 
behavior when dealing with supervisors and peers, with no 
mention of post-traumatic stress disorder-related inability 
to perform tasks.  

In view of the foregoing, the Board finds that the veteran is 
not entitled to an evaluation in excess of 50 percent for 
post-traumatic stress disorder from February 24, 1997, to 
April 26, 1999.  Nor is there a basis for an evaluation in 
excess of 70 percent since April 27, 1999.  38 C.F.R. Part 4, 
Code 9411 (2003).  The evidence for and against the veteran's 
claims are not in relative equipoise, thus the reasonable 
doubt rule does not apply.  38 C.F.R. § 3.102 (2003).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



